Citation Nr: 0009090	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  99-13 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
valvular heart disease.

2.  Entitlement to service connection for valvular heart 
disease.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The veteran served on active duty from March 1942 to March 
1945.

This case comes before the Board from a January 1999 RO 
rating decision which, in pertinent part, determined that new 
and material evidence had not been submitted to reopen the 
claim of service connection for cardiomyopathy with aortic 
insufficiency and congestive heart failure related to 
valvular heart disease.

The Board notes that the veteran has recently submitted 
additional pertinent medical records that have not been 
reviewed by the RO.  The veteran submitted these records 
subsequent to the March 1999 Statement of the Case and 
without waiving his right to initial review by the agency of 
original jurisdiction.  While these circumstances would 
normally warrant a remand under 38 C.F.R. §§ 19.31, 19.37, 
and 20.1304(c) (1999), the Board finds that in this case, the 
favorable nature of the decision below does not result in any 
prejudice to the veteran.  

Finally, the Board observes that the veteran's motion to 
advance his case on the Board's docket due to illness, 
pursuant to the provisions of 38 U.S.C.A. § 7101 and 38 
C.F.R. § 20.900(c), was granted on March 28, 2000.


FINDINGS OF FACT

1.  In January 1959, the RO first denied the veteran's claim 
for service connection for heart disease identified as 
rheumatic heart disease with mitral insufficiency and 
stenosis.  This ruling was confirmed by the RO by way of a 
March 1959 decision, which denied service connection for 
rheumatic heart disease.  The RO last denied the veteran's 
claim for service connection for heart disease in April 1992.  
The veteran was notified of each of these decisions, but did 
not pursue an appeal.

2.  Since the last prior denial in April 1992, new and 
material evidence has been associated with the claims folder 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The veteran had a systolic murmur first noted during 
service.  Since 1950 he has been treated for systolic murmur, 
rheumatic heart disease, mitral insufficiency, and stenosis, 
all of which a physician has indicated was first manifested 
by that inservice murmur.


CONCLUSIONS OF LAW

1.  The evidence submitted since the April 1992 RO denial of 
service connection for heart disease is new and material; the 
claim for service connection is reopened and found to be 
well-grounded.  38 U.S.C.A. §§ 5107, 5108, 7105(c) (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (1999). 

2.  Valvular heart disease was incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The evidence that was of record at the time of the RO's April 
1992 decision denying service connection for heart disease 
can be summarized briefly.  

While the veteran's service medical records, including 
examination reports, do not specifically show complaints or 
findings of rheumatic heart disease during service, a 
systolic murmur was noted on an examination report dated in 
January 1945.  Subsequent records dated in February 1945 and 
March 1945 indicated that there was no murmur noted.  During 
hospitalization apparently in early 1945, the veteran gave a 
history of having had "strep throat" in 1938, followed by a 
tonsillectomy in 1939.  Numerous service medical records 
discuss the veteran's problems with varicose veins.  

In April 1945, the RO granted the veteran service connection 
for thrombophlebitis (later recharcaterized as varicose 
veins).

On VA physical examination dated in April 1946, the veteran's 
cardiovascular system was reportedly normal.

On VA physical examination in January 1950, it was noted that 
the veteran had systolic and diastolic murmurs and that there 
was no cardiac enlargement.  The diagnosis included rheumatic 
heart disease, mitral insufficiency, and stenosis.

The conclusion on a report of a November 1958 VA chest X-ray 
was slight prominence of both pulmonary artery shadows, but 
no evidence of active cardiac or pulmonary pathology.  

In February 1959, the veteran's service representative 
submitted a statement claiming entitlement to service 
connection for a heart disability and inviting the RO to 
review the veteran's January 1945 examination report, which 
found a systolic murmur, in conjunction with the January 1950 
VA examination report, which diagnosed rheumatic heart 
disease. 

In an April 1959 letter, the veteran's private physician, J. 
David Markham, M.D., stated that the veteran had been under 
his care since 1949, and that the veteran had had systolic 
and diastolic murmurs for as long as Dr. Markham had known 
him.  The physician requested copies of the veteran's service 
medical records and indicated that the veteran was interested 
in showing that his murmur developed during his term of 
active duty.  In response to this request, the veteran was 
sent an abstract of the service medical records pertaining to 
his heart.  

The report of an April 1964 VA chest X-ray noted that when 
compared with the November 1958 X-rays, the veteran's heart 
showed slight increase in size with slight prominence in the 
left ventricular region, but with a cardiothoracic ration 
still within normal limits.  

Records from the Henrico Doctor's Hospital show that the 
veteran had inpatient and outpatient treatment for 
cardiovascular problems from August 1981 to October 1985.  
Specifically, 1981 findings included: paroxysmal atrial 
tachycardia, aortic insufficiency, and rule out myocardial 
infarction (August 1981 discharge summary); as well as 
complaints of gas pains, a longstanding history of heart 
murmur back to 1945, and objective findings indicating that 
the veteran's heart had regular rhythm and II/VI decrescendo 
sustained diastolic blowing murmur (October 1981 consultation 
record).  The impression on the October 1981 consultation 
record included organic heart disease, valvular, possibly 
atherosclerotic; possible coronary artery obstruction; left 
ventricular hypertrophy; aortic regurgitation; possible 
coronary insufficiency; and ventricular premature 
contractions.

A discharge summary indicated that the veteran had inpatient 
treatment at the Henrico Doctor's Hospital in early September 
1985 for problems including ventricular ectopy and aortic 
insufficiency.  An electrocardiogram (EKG) revealed problems 
including intraventricular conduction delay, non-specific ST 
and T wave abnormalities, and sinus bradycardia.  The 
impression following a consultation with a physician at The 
Retreat Hospital included valvular heart disease with chronic 
aortic insufficiency, without evidence of congestive heart 
failure, and possible ischemic heart disease.  The veteran 
was discharged after his rhythm had stabilized.  Records also 
show that the veteran was admitted in late September and 
early October 1985 for problems including cardiac rhythm 
disturbance and aortic insufficiency.  An EKG at this time 
showed normal sinus rhythm and it was noted that the veteran 
had probable left ventricular hypertrophy with ST-T changes 
compatible with myocardial ischemia or digitalis effect.  	 

In June 1992, the veteran submitted a statement indicating 
that he wished to reopen his claim for service connection for 
a heart condition as result of service.  In so doing, he 
essentially asserted that he had a number of illnesses during 
service, that he was physically/medically discharged from 
service, and that these conditions have contributed to his 
heart condition. 
 
With the above information on file, the RO denied the 
veteran's claim for service connection for heart disease in 
April 1992.  The rating action indicated that there was no 
evidence of the veteran's heart condition being incurred in 
or aggravated by service, that there was no evidence that the 
disorder was manifested within one year from separation, and 
that there was no evidence linking the veteran's valvular 
heart disorder to his service-connected varicose veins.  The 
veteran was notified of this decision and he did not file an 
appeal.  Since the April 1992 decision, the evidence listed 
below has been added to the claims file.

In a statement received in August 1998, the veteran asserted 
that he has cardiomyopathy with aortic insufficiency and 
congestive heart failure related to valvular heart disease 
due to service.  

In a five-page August 1998 letter, Dr. Markham presented an 
elaborate articulation of his medical opinion that the 
veteran's valvular heart disease was related to service.  The 
private physician commented on all the pertinent medical 
evidence found in the service medical records.  He noted that 
he found that the negative inservice cardiac examinations 
were, for the most part, suspect.  He indicated that other 
than the January 1945 examination, which identified the 
murmur, the others rarely included a specific cardiac 
examination and were otherwise "superficial, inadequate, and 
untrustworthy."  Dr. Markham reported that that he found it 
pertinent that the veteran was relieved of overseas duty 
following an early 1944 examination and 45-day period of 
hospitalization at Fort Monmouth, New Jersey, for which there 
is very little explanation of record.  He noted that the 
veteran stated that this was the first time that the military 
doctors informed him of the murmur.  Dr. Markham indicated 
his belief that the examination and treatment in early 1944 
probably represented the first discovery of valvular heart 
disease, in an early, non-disabling state with no functional 
impairment.  The physician went on to state that the findings 
on the January 1945 examination, including a systolic murmur 
heard in the 6th interspace to the to the left of the 
sternum, were consistent with valvular heart disease, again, 
with no functional impairment at that time.  Dr. Markham 
indicated that while the service medical records do not show 
treatment for the "usual" etiological agent streptococcus 
pharyngitis, for which there was no specific treatment, "the 
evidence is clear that he did develop early signs of 
rheumatic heart disease while in military service, which has 
resulted in progressive disease and disability later in 
life."  In summary Dr. Markham stated that it was his 
opinion that the veteran contracted service-connected 
rheumatic heart disease, probably in 1943.

Recently submitted medical records from the Henrico Doctor's 
Hospital dating July 1999 to August 1999 revealed findings 
including: organic heart disease; congestive heart failure; 
status post pace maker; markedly reduced ejection fraction; 
four chamber dilation; very mild aortic stenosis with mild to 
moderate aortic insufficiency; moderate mitral regurgitation; 
mild tricuspid regurgitation with probably top normal right 
heart systolic pressures; and complex ventricular ectopy.


II.  Analysis

Initially, the Board notes that the appellant has argued that 
service connection should be granted for a heart disease.  
However, as already noted, this is not the first time that 
such a claim has been made.  This claim was last considered 
and denied by the RO in April 1992.  The RO decision is final 
and the claim may not be considered on the same factual 
basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  In 
other words, provisions of governing statutes and regulations 
preclude a full review of the veteran's claim on the merits 
until after analyzing the question of whether it ought to be 
reopened.

The United States Court of Appeals for Veterans Claims 
(Court) (known as the Court of Veterans Appeals prior to 
March 1, 1999) had previously held that the Secretary of 
Veterans Affairs and, on appeal, the Board, were required to 
perform a two-step analysis when a claimant sought to reopen 
a claim based upon new evidence.  First, it was to be 
determined whether the evidence was "new and material."  
Second, if the Board determined that the claimant had 
produced new and material evidence, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 
1 Vet. App. 144 (1991).  Whether the new evidence was 
"material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991).

The Court has since held that the two-step Manio process has 
been replaced with a three-step process.  See Elkins v. West, 
12 Vet. App. 209 (1999), interpreting and applying a decision 
of the United States Court of Appeals for the Federal Circuit 
in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  The 
procedure which we must now follow is:  first, it must be 
determined whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a); second, after 
the claim has been reopened, it must be determined whether, 
based upon all the evidence of record, the claim, as 
reopened, is well grounded; and third, if the claim is well 
grounded, the merits of the claim must be addressed and, if 
ripe for decision, adjudicated.  Winters v. West,  12 Vet. 
App. 203 (1999).  In addition, Hodge overruled Colvin and its 
progeny as to the materiality element of the new-and-
material-evidence test.  See Elkins, supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1999).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.

As to the materiality standard, the Federal Circuit's holding 
in Hodge was subsequently interpreted by a panel of the Court 
of Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet. App. 11, 20-21 (1998).  In 
determining whether newly submitted evidence is material 
under the caselaw discussed above, we are further guided by 
the Federal Circuit Court's discussion of the "uniquely pro-
claimant" quality of the veterans' benefits system such 
that, although "not every piece of new evidence is 
'material' . . . we are concerned . . . that some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, supra, at 1363.

In the instant case, the evidence which must be considered at 
this time, in connection with the appellant's attempt to 
reopen his claim, is that which has been submitted since the 
RO's 1992 decision.  This includes only the August 1998 
letter from Dr. Markham and the recent medical records from 
the Henrico Doctor's Hospital.  The Board finds that this new 
evidence, consisting in part of a medical opinion by Dr. 
Markham relating the veteran's valvular heart disease to 
service, is so significant that it must be considered in 
order to fairly decide the merits of each claim.  As such, 
the Board concludes that the appellant has submitted new and 
material evidence regarding his claim for service connection 
for valvular heart disease, and his claim must be reopened 
and addressed anew.

Having found that new and material evidence had been 
submitted to reopen the above noted claim, the Board must 
turn to the second step as outlined in the Elkins case noted 
above, and determine whether the appellant has presented 
evidence of a well-grounded claim. 
 
The Court has held that, in order to establish that a claim 
for service connection is well grounded, there must be 
competent evidence of:  (1) a current disability
(a medical diagnosis); (2) the incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
(3) a nexus (that is, a link or a connection) between the in-
service injury or aggravation and the current disability.  
Competent medical evidence is required to satisfy this third 
prong.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  See Elkins, 
supra.  

Review of the medical evidence on file reveals that the 
veteran's claim is indeed well grounded.  The file contains 
medical evidence of a current disability including valvular 
heart disease; it includes service medical records showing 
that the veteran's systolic murmur was first shown during 
service; and it includes a competent medical opinion which 
provides a link between the veteran's current heart disease 
and his inservice murmur.  The veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) and 
Caluza, supra.  That is, he has presented a claim which is 
not inherently implausible.  All relevant facts have been 
properly developed.  Therefore, the VA's statutory duty to 
assist the veteran in developing evidence pertinent to his 
claim has been satisfied.  Id.

Prior to the Board moving on to the third step outlined above 
the Elkins case  (addressing the veteran's claim on the 
merits), it is important to note that in the case of Curry v. 
Brown, 7 Vet. App. 59 (1994), the Court held that when the 
Board concluded that new and material evidence has been 
submitted and a claim of service connection is reopened, 
before the Board adjudicates the case de novo, the Board must 
ask the veteran if he objected to the Board's adjudication, 
and, if so, to specify how the Board's adjudication would be 
prejudicial to his interest.  Also, in the case of Bernard v. 
Brown, 4 Vet. App. 384 (1993), the Court held that when the 
Board addresses a question which has not been addressed by 
the RO, the Board must consider whether the veteran has been 
given adequate notice of the need to submit evidence or 
argument on the question and, if not, whether the veteran 
will be prejudiced thereby.  Additionally, in the case of 
Colvin v. Derwinski, 1 Vet. App. 171 (1991), the Court held 
that the Board may not rely on its own unsubstantiated 
medical conclusions.  In view of the Board's favorable 
decision on the ultimate issue herein, the Board finds that 
appellate disposition of the issue of service connection for 
valvular heart disease is not prejudicial to the veteran.   

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  Incurrence of 
endocarditis (and all types of valvular heart disease) during 
service is presumed when medical evidence indicates that the 
disorder is manifested to a compensable degree within one 
year after separation from service.  38 C.F.R. §§ 3.307, 
3.309 (1999).

Addressing the case on a de novo basis, the Board first finds 
that there exists no question that the veteran's systolic 
murmur was first noted during service, either in 1944 
(according to the veteran's statement) or in January 1945 
(according to objective records on file).  Furthermore, the 
record shows that since January 1950, the veteran has been 
diagnosed with rheumatic heart disease, mitral insufficiency, 
and stenosis.  Subsequent VA and private medical records have 
confirmed these diagnoses involving valvular heart disease, 
and added additional diagnoses.  The crucial evidence linking 
the veteran's current valvular heart problems to service, 
however, was not shown until the August 1998 statement from 
Dr. Markham.  Here, the private physician who had treated the 
veteran since 1949, a span of more than 50 years, has 
reported that it was his medical opinion that the veteran's 
current valvular heart disease had its onset during service 
and was first shown by the systolic murmur detected 
inservice.  Such opinion is not, in the Board's assessment, 
rendered less probative as a result of Dr. Markham's 
erroneous assumption that there was no evidence of the usual 
etiological agent, streptococcus pharyngitis.  In fact the 
veteran himself reported having had "strep throat" in 1938, 
before entering service.  In any event, the murmur itself, a 
possible sequela of this illness, was not shown to have been 
present until after the veteran entered military service.

While the Board is aware that service medical records dated 
after January 1945, and post-service records dated prior to 
1950, did not reveal the presence of a murmur, or findings 
related to rheumatic or valvular heart disease, the Board 
notes that Dr. Markham, in his August 1998 medical opinion, 
has specifically pointed to plausible reasons to question the 
accuracy of the findings in the service medical records 
subsequent to January 1945.  Additionally, the Board is well 
aware that the medical examinations performed from the date 
of separation through 1950 concentrated mainly on evaluating 
the veteran's service-connected thrombophlebitis/varicose 
veins, and did not contain specific cardiac examinations.   

The Board places great weight on Dr. Markham's statement, not 
only because of his unique position in being able to track 
the veteran's cardiac health over half a century, but also 
because the physician's nexus opinion included comprehensive 
review of the service medical records.  Additionally, no 
other medical evidence on file contradicts Dr. Markham's 
opinion linking the veteran's valvular heart problems to his 
inservice murmur.  

Since competent medical evidence on file supports a current 
diagnosis of heart disease that is at least partially 
valvular in nature, and the most comprehensive  review of the 
medical evidence on file resulted in an uncontroverted 
medical opinion linking the veteran's valvular heart disease 
to his inservice murmur, the Board finds that the evidence 
supports the veteran's claim and therefore, service 
connection for a valvular heart disease is warranted.


ORDER

As new and material evidence to reopen the claim for service 
connection for valvular heart disease has been submitted, the 
appeal is allowed to this extent.  

On de novo review of the claim, service connection for 
valvular heart disease is granted.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

